DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 1, 2022 has been entered.
Response to Amendment
This is an office action in response to applicant’s arguments and remarks filed on November 1, 2022. Claims 1-3, 7-10, 12-14, 18-21, and 23 are pending in the application and are being examined herein.
Status of Objections and Rejections
The rejection of claims 8 and 18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of Applicant’s amendment.
All other rejections from the previous office action are maintained and modified as necessitated by the amendments.
New objections to the claims are necessitated by the amendments.
New grounds of rejection under 35 U.S.C. 102(a)(1)/102(a)(2) and 35 U.S.C. 103 are made.
Claim Objections
Claims 1, 12, and 23 are objected to because of the following informalities:  in the last line of each claim, “the one surface of the structural body and on the opposite surface of the structural body” should read “the one outer surface of the structural body and outer surface of the structural body” for consistency and clarity.  Appropriate correction is required.
Claims 8 and 18 are objected to because of the following informalities:  in line 4 of each claim, the recitation “and having a porosity of 10% to 25%” should be deleted because it is already recited in independent claims 1 and 12.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 9-10, 12-14, and 20-21 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Watanabe et al. (US 2017/0284958 A1), as evidenced by Applicant’s specification with respect to claims 2-3, 9-10, 12-14, and 20-21.
Regarding claim 1, Watanabe teaches a sensor element (a sensor element 101, Fig. 4, para. [0024]), the sensor element comprising:
a structural body comprising a solid electrolyte having oxygen ion conductivity (an element main body 101a comprising a solid electrolyte layer 6 formed from an oxygen ion-conductive solid electrolyte layer, Figs. 2 & 4, para. [0025]-[0026]);
an outer side electrode disposed on one outer surface of the structural body (an outside pump electrode 23 disposed on one outer surface of the element main body 101a, Figs. 2 & 4, para. [0034]);
a porous protective layer covering the outer side electrode (a porous protective layer 90 that covers the element main body 101a and the outside pump electrode 23, Fig. 4, para. [0025], [0034], [0065], [0093]);
an internal chamber provided inside the structural body (a gas flow portion provided inside the element main body 101a, wherein the gas flow portion includes a gas inlet 10, a buffer space 12, a first internal space 20, and a second internal space 40, Figs. 2 & 4, para. [0027]-[0029]); and
an inner side electrode disposed in the internal chamber (an inside pump electrode 22 disposed in the first internal space 20 of the gas flow portion, Figs. 2 & 4, para. [0034]),
wherein the outer side electrode and the inner side electrode include Pt (platinum) (the outside pump electrode 23 and the inside pump electrode 22 comprise Pt, Figs. 2 & 4, para. [0036]), 
the porous protective layer comprises an inner side protective layer formed on the outer side electrode and an outer side protective layer covering the outer side electrode as an outermost layer (the porous protective layer 90 comprises an inner protective layer 92 formed on the outside pump electrode 23, and an outer protective layer 91 disposed on the outer side of the inner protective layer 92, Fig. 4, para. [0064]-[0065], [0093], [0095]),
wherein the inner side protective layer is formed of an alumina porous body, a zirconia porous body, a spinel porous body, a cordierite porous body, a magnesia porous body, or a titania porous body (the porous inner protective layer 92 is formed of alumina, Fig. 4, para. [0065], [0095]), a porosity of the inner side protective layer is 25 to 50% (the inner protective layer 92 has a porosity P2 of 50% in Experimental Example 29, Fig. 4, Table 3), and a thickness of the inner side protective layer is 30 to 50 µm (the inner protective layer 92 has a thickness T2 of 50 µm in Experimental Example 29, Fig. 4, Table 3),
the outer side protective layer and the inner side protective layer are formed of a same material (the outer protective layer 91 and the inner protective layer 92 are formed of alumina, Fig. 4, para. [0095]), a porosity of the outer side protective layer is 10 % to 25 % and a thickness of the outer side protective layer is 200 to 600 µm (the outer protective layer 91 has a porosity P1 of 25% and a thickness T1 of 350 µm in Experimental Example 29, Fig. 4, Table 3),
the outer side protective layer and the inner side protective layer are provided on the one outer surface of the structural body where the outer side electrode is disposed and also on an opposite outer surface of the structural body to the one outer surface (the outer protective layer 91 and the inner protective layer 92 are provided on the one outer surface of the element main body 101a where the outside pump electrode 23 is disposed and also on an opposite outer surface of the element main body 101a to the one outer surface, Fig. 4, para. [0034], [0095]), and
the outer side protective layer and the inner side protective layer extend to such an extent as to fully overlap an entirety of the inner side electrode on both the one surface of the structural body and on the opposite surface of the structural body (the outer protective layer 91 and the inner protective layer 92 extend so as to fully overlap an entirety of the inside pump electrode 22 on both the one outer surface of the element main body 101a and the opposite outer surface of the element main body 101a, Fig. 4, para. [0034], [0095]).
The limitation “used in a gas sensor” is an intended use limitation. The limitation “detect an NH3 (ammonia) concentration of a gas to be measured” is a functional limitation. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.
Examiner further notes that Watanabe teaches that the sensor element 101 is used in a gas sensor 100 (Fig. 4, para. [0024]), so the sensor element is capable of the recitation “used in a gas sensor.” Watanabe also teaches that the sensor element 101 detects the concentrations of specific gases and comprises pump electrodes 22, 23 containing Pt (Fig. 4, para. [0025], [0036]), so the sensor element is configured to and capable of the recitation “detect an NH3 (ammonia) concentration of a gas to be measured.”
Regarding claim 12, Watanabe teaches a gas sensor (a gas sensor 100, Fig. 4, para. [0024]) comprising:
a sensor element (a sensor element 101, Fig. 4, para. [0024]);
a protective cover (a protective cover, para. [0081]-[0082]),
wherein the sensor element comprises:
a structural body comprising a solid electrolyte having oxygen ion conductivity (an element main body 101a comprising a solid electrolyte layer 6 formed from an oxygen ion-conductive solid electrolyte layer, Figs. 2 & 4, para. [0025]-[0026]);
an outer side electrode disposed on one outer surface of the structural body (an outside pump electrode 23 disposed on one outer surface of the element main body 101a, Figs. 2 & 4, para. [0034]);
a porous protective layer covering the outer side electrode (a porous protective layer 90 that covers the element main body 101a and the outside pump electrode 23, Fig. 4, para. [0025], [0034], [0065], [0093]);
an internal chamber provided inside the structural body (a gas flow portion provided inside the element main body 101a, wherein the gas flow portion includes a gas inlet 10, a buffer space 12, a first internal space 20, and a second internal space 40, Figs. 2 & 4, para. [0027]-[0029]); and
an inner side electrode disposed in the internal chamber (an inside pump electrode 22 disposed in the first internal space 20 of the gas flow portion, Figs. 2 & 4, para. [0034]), and
wherein the outer side electrode and the inner side electrode include a substance (the outside pump electrode 23 and the inside pump electrode 22 comprise Pt, Figs. 2 & 4, para. [0036]), 
the porous protective layer comprises an inner side protective layer formed on the outer side electrode and an outer side protective layer covering the outer side electrode as an outermost layer (the porous protective layer 90 comprises an inner protective layer 92 formed on the outside pump electrode 23, and an outer protective layer 91 disposed on the outer side of the inner protective layer 92, Fig. 4, para. [0064]-[0065], [0093], [0095]),
wherein the inner side protective layer is formed of an alumina porous body, a zirconia porous body, a spinel porous body, a cordierite porous body, a magnesia porous body, or a titania porous body (the porous inner protective layer 92 is formed of alumina, Fig. 4, para. [0065], [0095]), a porosity of the inner side protective layer is 25 to 50% (the inner protective layer 92 has a porosity P2 of 50% in Experimental Example 29, Fig. 4, Table 3), and a thickness of the inner side protective layer is 30 to 50 µm (the inner protective layer 92 has a thickness T2 of 50 µm in Experimental Example 29, Fig. 4, Table 3),
the outer side protective layer and the inner side protective layer are formed of a same material (the outer protective layer 91 and the inner protective layer 92 are formed of alumina, Fig. 4, para. [0095]), a porosity of the outer side protective layer is 10 % to 25 % and a thickness of the outer side protective layer is 200 to 600 µm (the outer protective layer 91 has a porosity P1 of 25% and a thickness T1 of 350 µm in Experimental Example 29, Fig. 4, Table 3),
the outer side protective layer and the inner side protective layer are provided on the one outer surface of the structural body where the outer side electrode is disposed and also on an opposite outer surface of the structural body to the one outer surface (the outer protective layer 91 and the inner protective layer 92 are provided on the one outer surface of the element main body 101a where the outside pump electrode 23 is disposed and also on an opposite outer surface of the element main body 101a to the one outer surface, Fig. 4, para. [0034], [0095]), and
the outer side protective layer and the inner side protective layer extend to such an extent as to fully overlap an entirety of the inner side electrode on both the one surface of the structural body and on the opposite surface of the structural body (the outer protective layer 91 and the inner protective layer 92 extend so as to fully overlap an entirety of the inside pump electrode 22 on both the one outer surface of the element main body 101a and the opposite outer surface of the element main body 101a, Fig. 4, para. [0034], [0095]).
The limitations “detect an NH3 (ammonia) concentration of a gas to be measured,” “regulate inflow of the gas to be measured into the sensor element together with protecting the sensor element,” and “an ability to decompose NH3” are functional limitations. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.
Examiner further notes that Watanabe teaches that the sensor element 101 detects the concentrations of specific gases and comprises pump electrodes 22, 23 containing Pt (Fig. 4, para. [0025], [0036]), so the sensor element is capable of the recitation “detect an NH3 (ammonia) concentration of a gas to be measured.” Watanabe also teaches that the gas to be measured flows into the protective cover of the gas sensor 100 to reach the sensor element 101 (Fig. 4, para. [0082]), so the protective cover is capable of the recitation “regulate inflow of the gas to be measured into the sensor element together with protecting the sensor element.” Watanabe also teaches that the outside pump electrode 23 and the inside pump electrode 22 comprise Pt (Fig. 4, para. [0036]), so the Pt is capable of the recitation “an ability to decompose NH3,” as evidenced by Applicant’s specification which discloses that Pt has the ability to decompose NH3 (see para. [0043], [0054], [0070]-[0072] of the instant US PGPub).
Regarding claims 2-3 and 13-14, Watanabe teaches the porous protective layer (the outer alumina protective layer 91 having a porosity of 25% and a thickness of 350 µm, and the inner alumina protective layer 92 having a porosity of 50% and a thickness of 50 µm in Experimental Example 29, Fig. 4, Table 3).
The limitations “regulating passage of oxygen from the gas to be measured to the outer side electrode,” “regulates a limit current density to be less than or equal to 270 µA/mm2,” “the limit current density being generated by oxygen ions flowing from the outer side electrode toward the inner side electrode at a time that a voltage of 500 mV is applied between the outer side electrode and the inner side electrode under a condition in which the gas to be measured has an oxygen concentration of 1000 ppm,” and “allows the passage of oxygen in an amount by which the limit current density flowing to the outer side electrode and the inner side electrode becomes greater than or equal to 15 µA/mm2” are functional limitations. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.
Examiner further notes that Watanabe teaches the outer alumina protective layer 91 having a porosity of 25% and a thickness of 350 µm, and the inner alumina protective layer 92 having a porosity of 50% and a thickness of 50 µm in Experimental Example 29 (Fig. 4, Table 3), so the inner and outer porous alumina protective layers are capable of the recitations “regulating passage of oxygen from the gas to be measured to the outer side electrode,” “regulates a limit current density to be less than or equal to 270 µA/mm2,” “the limit current density being generated by oxygen ions flowing from the outer side electrode toward the inner side electrode at a time that a voltage of 500 mV is applied between the outer side electrode and the inner side electrode under a condition in which the gas to be measured has an oxygen concentration of 1000 ppm,” and “allows the passage of oxygen in an amount by which the limit current density flowing to the outer side electrode and the inner side electrode becomes greater than or equal to 15 µA/mm2,” as evidenced by Applicant’s specification which discloses that the porous protective layer is capable of the above recitations when it comprises an inner side protective layer constituted by an alumina porous body having a porosity of 20% to 50% and a thickness of 10 to 300 µm and an outer side protective layer constituted by an alumina porous body having a porosity of 10% to 25% and a thickness of 200 to 600 µm, without needing to provide an intermediate layer (see abstract, para. [0009], [0043], [0049]-[0052], [0064] of the instant US PGPub).
The limitation “the gas to be measured has an oxygen concentration of 1000 ppm” is with respect to an article worked upon (the gas to be measured) and not a positively recited element of the sensor element. Inclusion of the material or article worked upon (the gas to be measured) by a structure (the sensor element) being claimed does not impart patentability to the claims. MPEP § 2115.
Regarding claims 9-10 and 20-21, the limitations “when the voltage of 500 mV is applied between the outer side electrode and the inner side electrode under the condition in which the gas to be measured has the oxygen concentration of 1000 ppm, the limit current density flowing from the inner side electrode toward the outer side electrode is 0.5 to 3.0 µA/mm2” and “a ratio A/B between the limit current density A flowing from the outer side electrode toward the inner side electrode, and the limit current density B flowing from the inner side electrode toward the outer side electrode ranges from 10 to 300” are functional limitations. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.
Examiner further notes that Watanabe teaches the outer alumina protective layer 91 having a porosity of 25% and a thickness of 350 µm, and the inner alumina protective layer 92 having a porosity of 50% and a thickness of 50 µm in Experimental Example 29 (Fig. 4, Table 3), and teaches the gas flow portion including a gas inlet 10, a buffer space 12, a first internal space 20, and a second internal space 40, and further including a first diffusion-controlled portion 11, a second diffusion-controlled portion 13, a third diffusion-controlled portion 30, and a fourth diffusion-controlled portion 45 (Figs. 2 & 4, para. [0027], [0051]), so the sensor element is capable of the recitations “when the voltage of 500 mV is applied between the outer side electrode and the inner side electrode under the condition in which the gas to be measured has the oxygen concentration of 1000 ppm, the limit current density flowing from the inner side electrode toward the outer side electrode is 0.5 to 3.0 µA/mm2” and “a ratio A/B between the limit current density A flowing from the outer side electrode toward the inner side electrode, and the limit current density B flowing from the inner side electrode toward the outer side electrode ranges from 10 to 300,” as evidenced by Applicant’s specification which discloses that the sensor element is capable of the above recitations when it comprises an inner side protective layer constituted by an alumina porous body having a porosity of 20% to 50% and a thickness of 10 to 300 µm and an outer side protective layer constituted by an alumina porous body having a porosity of 10% to 25% and a thickness of 200 to 600 µm, without needing to provide an intermediate layer (see abstract, para. [0009], [0043], [0049]-[0052], [0064] of the instant US PGPub) and based on the gas introduction port 16 and the diffusion rate control members 30, 32, 34, and 36 (see para. [0031]-[0034], [0054], [0071] of the instant US PGPub).
The limitation “the gas to be measured has an oxygen concentration of 1000 ppm” is with respect to an article worked upon (the gas to be measured) and not a positively recited element of the sensor element. Inclusion of the material or article worked upon (the gas to be measured) by a structure (the sensor element) being claimed does not impart patentability to the claims. MPEP § 2115.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe as applied to claims 1 and 12 above, and further in view of Strassner et al. (US 2006/0137979 A1).
Regarding claims 7 and 19, Watanabe teaches the outside pump electrode 23 (Fig. 4, para. [0034]). Watanabe is silent with respect to an area of the outer pump electrode, and therefore fails to teach wherein an area of the outer side electrode is 5 to 10 mm2.
Strassner teaches a sensor element for determining gas components in gas mixtures (abstract). Strassner teaches that the major surface area of the external pump electrode 23 exposed to the gas mixture may have an area of 6 mm2 to 10 mm2 (para. [0011], [0039]), which avoids the occurrence of signal overshoot, obtains accurate measuring signals, and achieves high corrosion resistance (para. [0008], [0011]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the area of the outer pump electrode of Watanabe to be 6 mm2 to 10 mm2 as taught by Strassner because it avoids the occurrence of signal overshoot, obtains accurate measuring signals, and achieves high corrosion resistance (Strassner, para. [0008], [0011]).
Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe as applied to claims 1 and 12 above.
Regarding claims 8 and 18, Watanabe teaches the outer alumina protective layer 91 having a porosity of 25% and a thickness of 350 µm, and the inner alumina protective layer 92 having a porosity of 50% and a thickness of 50 µm in Experimental Example 29 (Fig. 4, Table 3). This embodiment of Watanabe fails to teach an intermediate protective layer formed on the inner side protective layer. However, Watanabe teaches another embodiment wherein the protective layer may include three or more layers that include the outer protective layer, the inner protective layer, and an intermediate protective layer disposed between the outer protective layer and the inner protective layer (para. [0017]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the protective layer of Experimental Example 29 of Watanabe to include an intermediate protective layer as taught by another embodiment of Watanabe because it would increase waterproofing performance of the sensor element (Watanabe, para. [0017]-[0018]).
Modified Watanabe is silent with respect to the porosity and the thickness of the intermediate protective layer, and therefore fails to teach the intermediate protective layer having a porosity of 25% to 80% and a thickness of 100 to 700 µm. However, Watanabe teaches wherein the porosity and the thickness of each of the protective layers is a result-effective variable. Specifically, Watanabe teaches that the porosity and the thickness of each of the protective layers controls the waterproofing performance of the sensor element (para. [0013], [0015], [0017], [0070], [0092]-[0093], [0127]). Since these particular parameters are recognized as result-effective variables, i.e. a variable which achieves a recognized result, the determination of the optimum or workable ranges of said variable can be characterized as routine experimentation. See In re Boesch, 617 F. 2d 272, 205 U.S.P.Q. 215 (C.C.P.A. 1980). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the porosity and the thickness of the intermediate protective layer of Modified Watanabe to be 25% to 80% and 100 to 700 µm, respectively, through routine experimentation because doing so would yield the predictable desired waterproofing performance of the sensor element.
Modified Watanabe teaches the outer side protective layer formed on the intermediate protective layer (the outer alumina protective layer 91 formed on the intermediate protective layer, para. [0017], see modification supra).
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US 2017/0284958 A1), as evidenced by Applicant’s specification.
Regarding claim 23, Watanabe teaches a sensor element (a sensor element 101, Fig. 4, para. [0024]), the sensor element comprising:
a structural body comprising a solid electrolyte having oxygen ion conductivity (an element main body 101a comprising a solid electrolyte layer 6 formed from an oxygen ion-conductive solid electrolyte layer, Figs. 2 & 4, para. [0025]-[0026]);
an outer side electrode disposed on one outer surface of the structural body (an outside pump electrode 23 disposed on one outer surface of the element main body 101a, Figs. 2 & 4, para. [0034]);
a porous protective layer covering the outer side electrode (a porous protective layer 90 that covers the element main body 101a and the outside pump electrode 23, Fig. 4, para. [0025], [0034], [0065], [0093]);
an internal chamber provided inside the structural body (a gas flow portion provided inside the element main body 101a, wherein the gas flow portion includes a gas inlet 10, a buffer space 12, a first internal space 20, and a second internal space 40, Figs. 2 & 4, para. [0027]-[0029]); and
an inner side electrode disposed in the internal chamber (an inside pump electrode 22 disposed in the first internal space 20 of the gas flow portion, Figs. 2 & 4, para. [0034]),
wherein the outer side electrode and the inner side electrode include a substance (the outside pump electrode 23 and the inside pump electrode 22 comprise Pt, Figs. 2 & 4, para. [0036]), 
the porous protective layer comprises an inner side protective layer formed on the outer side electrode and having a porosity of 20% to 50% (the porous protective layer 90 comprises an inner protective layer 92 formed on the outside pump electrode 23 and having a porosity P2 of 50% in Experimental Example 29, Fig. 4, Table 3, para. [0064]-[0065], [0095]).
This embodiment of Watanabe fails to teach an intermediate protective layer formed on the inner side protective layer. However, Watanabe teaches another embodiment wherein the protective layer may include three or more layers that include the outer protective layer, the inner protective layer, and an intermediate protective layer disposed between the outer protective layer and the inner protective layer (para. [0017]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the protective layer of Experimental Example 29 of Watanabe to include an intermediate protective layer as taught by another embodiment of Watanabe because it would increase waterproofing performance of the sensor element (Watanabe, para. [0017]-[0018]).
Modified Watanabe is silent with respect to the porosity and the thickness of the intermediate protective layer, and therefore fails to teach the intermediate protective layer having a porosity of 25% to 80% and a thickness of 100 to 700 µm. However, Watanabe teaches wherein the porosity and the thickness of each of the protective layers is a result-effective variable. Specifically, Watanabe teaches that the porosity and the thickness of each of the protective layers controls the waterproofing performance of the sensor element (para. [0013], [0015], [0017], [0070], [0092]-[0093], [0127]). Since these particular parameters are recognized as result-effective variables, i.e. a variable which achieves a recognized result, the determination of the optimum or workable ranges of said variable can be characterized as routine experimentation. See In re Boesch, 617 F. 2d 272, 205 U.S.P.Q. 215 (C.C.P.A. 1980). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the porosity and the thickness of the intermediate protective layer of Modified Watanabe to be 25% to 80% and 100 to 700 µm, respectively, through routine experimentation because doing so would yield the predictable desired waterproofing performance of the sensor element.
Modified Watanabe teaches an outer side protective layer formed on the intermediate protective layer and having a porosity of 10% to 25% (the outer alumina protective layer 91 having a porosity of 25% in Experimental Example 29 and formed on the intermediate protective layer, Fig. 4, Table 3, para. [0017], see modification supra),
the outer side protective layer and the inner side protective layer are provided on the one outer surface of the structural body where the outer side electrode is disposed and also on an opposite outer surface of the structural body to the one outer surface (the outer protective layer 91 and the inner protective layer 92 are provided on the one outer surface of the element main body 101a where the outside pump electrode 23 is disposed and also on an opposite outer surface of the element main body 101a to the one outer surface, Fig. 4, para. [0034], [0095]), and
the outer side protective layer and the inner side protective layer extend to such an extent as to fully overlap an entirety of the inner side electrode on both the one surface of the structural body and on the opposite surface of the structural body (the outer protective layer 91 and the inner protective layer 92 extend so as to fully overlap an entirety of the inside pump electrode 22 on both the one outer surface of the element main body 101a and the opposite outer surface of the element main body 101a, Fig. 4, para. [0034], [0095]).
The limitation “used in a gas sensor” is an intended use limitation. The limitations “detect an NH3 (ammonia) concentration of a gas to be measured,” “an ability to decompose NH3,” and “prevents release of the substance having the ability to decompose NH3 from the outer side electrode, while allowing oxygen to pass from the gas to be measured to the outer side electrode” are functional limitations. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.
Examiner further notes that Modified Watanabe teaches that the sensor element 101 is used in a gas sensor 100 (Fig. 4, para. [0024]), so the sensor element is capable of the recitation “used in a gas sensor.” Modified Watanabe also teaches that the sensor element 101 detects the concentrations of specific gases and comprises pump electrodes 22, 23 containing Pt (Fig. 4, para. [0025], [0036]), so the sensor element is capable of the recitation “detect an NH3 (ammonia) concentration of a gas to be measured.” Modified Watanabe also teaches that the outside pump electrode 23 and the inside pump electrode 22 comprise Pt (Fig. 4, para. [0036]), so the Pt is capable of the recitation “an ability to decompose NH3,” as evidenced by Applicant’s specification which discloses that Pt has the ability to decompose NH3 (see para. [0043], [0054], [0070]-[0072] of the instant US PGPub). Modified Watanabe also teaches the outside pump electrode 23 being covered by the porous alumina protective layer 90 (Fig. 4, para. [0064], [0093]), so the porous protective layers are configured to and capable of the recitation “prevents release of the substance having the ability to decompose NH3 from the outer side electrode, while allowing oxygen to pass from the gas to be measured to the outer side electrode.”

Claims 1-3, 8-10, 12-14, 18, 20-21, and 23 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (US 2011/0011152 A1) (provided in Applicant’s IDS filed on October 23, 2019) and further in view of Watanabe et al. (US 2017/0284958 A1), as evidenced by Applicant’s specification with respect to claims 2-3, 9-10, 12-14, 20-21, and 23.
Regarding claim 1, Ito teaches a sensor element (a sensor element 110, Fig. 3, para. [0022]), the sensor element comprising:
a structural body comprising a solid electrolyte having oxygen ion conductivity (a plate- like element having a structure comprising a solid electrolyte layer 6 having oxygen ion conductivity, Fig. 3, para. [0025]);
an outer side electrode disposed on one outer surface of the structural body (an outer pump electrode 23 disposed on one outer surface of the plate-like element having a structure, Fig. 3, para. [0029]).
Ito teaches the outer pump electrode 23 disposed on the one outer surface of the plate-like element having a structure (Fig. 3, para. [0029]). Ito teaches that it is preferable to prevent water from adhering to the sensor element in order to prevent the formation of cracks (para. [0011]). Ito is silent with respect to a porous protective layer covering the outer side electrode.
Watanabe teaches a sensor element 101 including an element main body 101a that includes oxygen ion-conductive solid electrolyte layers and an outside pump electrode 23 on the upper surface of the solid electrolyte layer 6 (abstract, Fig. 4, para. [0034]). Watanabe teaches a porous protective layer 90 formed of alumina that covers the element main body 101a and the outside pump electrode 23, wherein the porous protective layer 90 includes an inner protective layer 92 formed on the outside pump electrode 23, and an outer protective layer 91 disposed on the outer side of the inner protective layer 92 (Fig. 4, para. [0025], [0034], [0064]-[0065]). Watanabe teaches Experimental Example 29 wherein the outer protective layer 91 has a porosity P1 of 25% and a thickness T1 of 350 µm, and the inner protective layer 92 has a porosity P2 of 50% and a thickness T2 of 50 µm (Fig. 4, Table 3). Watanabe teaches that the porous protective layer 90 with the above characteristics improves the waterproofing performance of the sensor element (Fig. 4, para. [0015], [0065], [0070], [0086], [0093], [0127]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the outer pump electrode and the sensor element of Ito to be covered by the inner and outer porous alumina protective layers of Experimental Example 29 of Watanabe as taught by Watanabe because waterproofing performance of the sensor element will be further improved (Watanabe, Fig. 4, para. [0015], [0065], [0070], [0086], [0093], [0127]).
Modified Ito teaches an internal chamber provided inside the structural body (a gas circulation portion provided inside the plate-like element having a structure, wherein the gas circulation portion includes a gas introduction port 10, a buffer space 12, a first inner space 20, and a second inner space 40, Fig. 3, para. [0025]-[0026]); and
an inner side electrode disposed in the internal chamber (an inner pump electrode 22 disposed in the first inner space 20 of the gas circulation portion, Fig. 3, para. [0029]),
wherein the outer side electrode and the inner side electrode include Pt (platinum) (the outer pump electrode 23 and the inner pump electrode 22 comprise Pt, Fig. 3, para. [0029]), 
the porous protective layer comprises an inner side protective layer formed on the outer side electrode and an outer side protective layer covering the outer side electrode as an outermost layer (an inner protective layer 92 formed on the outside pump electrode 23, and an outer protective layer 91 disposed on the outer side of the inner protective layer 92, Watanabe, Fig. 4, para. [0064]-[0065], see modification supra),
wherein the inner side protective layer is formed of an alumina porous body, a zirconia porous body, a spinel porous body, a cordierite porous body, a magnesia porous body, or a titania porous body (the porous inner protective layer 92 is formed of alumina, Watanabe, Fig. 4, para. [0064]-[0065], see modification supra), a porosity of the inner side protective layer is 25 to 50% (the inner protective layer has a porosity P2 of 50%, Watanabe, Fig. 4, Table 3, see modification supra), and a thickness of the inner side protective layer is 30 to 50 µm (the inner protective layer has a thickness T2 of 50 µm, Watanabe, Fig. 4, Table 3, see modification supra),
the outer side protective layer and the inner side protective layer are formed of a same material (the porous outer protective layer 91 is formed of alumina, Watanabe, Fig. 4, para. [0064]-[0065], see modification supra), a porosity of the outer side protective layer is 10 % to 25 % and a thickness of the outer side protective layer is 200 to 600 µm (the outer protective layer 91 has a porosity P1 of 25% and a thickness T1 of 350 µm, Watanabe, Fig. 4, Table 3, see modification supra),
the outer side protective layer and the inner side protective layer are provided on the one outer surface of the structural body where the outer side electrode is disposed and also on an opposite outer surface of the structural body to the one outer surface (the porous outer protective layer 91 and the porous inner protective layer 92 are provided on the one outer surface of the sensor element where the outer pump electrode 23 is disposed and also on an opposite outer surface of the sensor element to the one outer surface, Ito, Fig. 3, para. [0029], Watanabe, Fig. 2, para. [0034], [0064]-[0065], see modification supra), and
the outer side protective layer and the inner side protective layer extend to such an extent as to fully overlap an entirety of the inner side electrode on both the one surface of the structural body and on the opposite surface of the structural body (the porous outer protective layer 91 and the porous inner protective layer 92 extend so as to fully overlap an entirety of the inner pump electrode 22 on both the one outer surface of the sensor element and the opposite outer surface of the sensor element, Ito, Fig. 3, para. [0029], Watanabe, Fig. 2, para. [0034], [0064]-[0065], see modification supra).
The limitation “used in a gas sensor” is an intended use limitation. The limitation “detect an NH3 (ammonia) concentration of a gas to be measured” is a functional limitation. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.
Examiner further notes that Modified Ito teaches that the sensor element 110 is used in an ammonia concentration detection sensor 100 (Fig. 2, para. [0024]), so the sensor element is capable of the recitation “used in a gas sensor.” Modified Ito also teaches that the sensor element 110 detects ammonia concentration of a measurement target gas (abstract, Fig. 1, para. [0009]), so the sensor element is capable of the recitation “detect an NH3 (ammonia) concentration of a gas to be measured.”
Regarding claim 12, Ito teaches a gas sensor (an ammonia concentration detection sensor 100, Fig. 2, para. [0024]) comprising:
a sensor element (a sensor element 110, Fig. 3, para. [0024]); and
a protective cover (a protective cover 120, Fig. 2, para. [0024]),
wherein the sensor element (the sensor element 110, Fig. 2, para. [0024]) comprises:
a structural body comprising a solid electrolyte having oxygen ion conductivity (a plate- like element having a structure comprising a solid electrolyte layer 6 having oxygen ion conductivity, Fig. 3, para. [0025]);
an outer side electrode disposed on one outer surface of the structural body (an outer pump electrode 23 disposed on one outer surface of the plate-like element having a structure, Fig. 3, para. [0029]).
Ito teaches the outer pump electrode 23 disposed on the one outer surface of the plate-like element having a structure (Fig. 3, para. [0029]). Ito teaches that it is preferable to prevent water from adhering to the sensor element in order to prevent the formation of cracks (para. [0011]). Ito is silent with respect to a porous protective layer covering the outer side electrode.
Watanabe teaches a sensor element 101 including an element main body 101a that includes oxygen ion-conductive solid electrolyte layers and an outside pump electrode 23 on the upper surface of the solid electrolyte layer 6 (abstract, Fig. 4, para. [0034]). Watanabe teaches a porous protective layer 90 formed of alumina that covers the element main body 101a and the outside pump electrode 23, wherein the porous protective layer 90 includes an inner protective layer 92 formed on the outside pump electrode 23, and an outer protective layer 91 disposed on the outer side of the inner protective layer 92 (Fig. 4, para. [0025], [0034], [0064]-[0065]). Watanabe teaches Experimental Example 29 wherein the outer protective layer 91 has a porosity P1 of 25% and a thickness T1 of 350 µm, and the inner protective layer 92 has a porosity P2 of 50% and a thickness T2 of 50 µm (Fig. 4, Table 3). Watanabe teaches that the porous protective layer 90 with the above characteristics improves the waterproofing performance of the sensor element (Fig. 4, para. [0015], [0065], [0070], [0086], [0093], [0127]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the outer pump electrode and the sensor element of Ito to be covered by the inner and outer porous alumina protective layers of Experimental Example 29 of Watanabe as taught by Watanabe because waterproofing performance of the sensor element will be further improved (Watanabe, Fig. 4, para. [0015], [0065], [0070], [0086], [0093], [0127]).
Modified Ito teaches an internal chamber provided inside the structural body (a gas circulation portion provided inside the plate-like element having a structure, wherein the gas circulation portion includes a gas introduction port 10, a buffer space 12, a first inner space 20, and a second inner space 40, Fig. 3, para. [0025]-[0026]); and
an inner side electrode disposed in the internal chamber (an inner pump electrode 22 disposed in the first inner space 20 of the gas circulation portion, Fig. 3, para. [0029]),
wherein the outer side electrode and the inner side electrode include a substance (the outer pump electrode 23 and the inner pump electrode 22 comprise Pt, Fig. 3, para. [0029]),
the porous protective layer comprises an inner side protective layer formed on the outer side electrode and an outer side protective layer covering the outer side electrode as an outermost layer (an inner protective layer 92 formed on the outside pump electrode 23, and an outer protective layer 91 disposed on the outer side of the inner protective layer 92, Watanabe, Fig. 4, para. [0064]-[0065], see modification supra),
wherein the inner side protective layer is formed of an alumina porous body, a zirconia porous body, a spinel porous body, a cordierite porous body, a magnesia porous body, or a titania porous body (the porous inner protective layer 92 is formed of alumina, Watanabe, Fig. 4, para. [0064]-[0065], see modification supra), a porosity of the inner side protective layer is 25 to 50% (the inner protective layer 92 has a porosity P2 of 50%, Watanabe, Fig. 4, Table 3, see modification supra), and a thickness of the inner side protective layer is 30 to 50 µm (the inner protective layer 92 has a thickness T2 of 50 µm, Watanabe, Fig. 4, Table 3, see modification supra),
the outer side protective layer and the inner side protective layer are formed of a same material (the porous outer protective layer 91 is formed of alumina, Watanabe, Fig. 4, para. [0064]-[0065], see modification supra), a porosity of the outer side protective layer is 10 % to 25 % and a thickness of the outer side protective layer is 200 to 600 µm (the outer protective layer 91 has a porosity P1 of 25% and a thickness T1 of 350 µm, Watanabe, Fig. 4, Table 3, see modification supra),
the outer side protective layer and the inner side protective layer are provided on the one outer surface of the structural body where the outer side electrode is disposed and also on an opposite outer surface of the structural body to the one outer surface (the porous outer protective layer 91 and the porous inner protective layer 92 are provided on the one outer surface of the sensor element where the outer pump electrode 23 is disposed and also on an opposite outer surface of the sensor element to the one outer surface, Ito, Fig. 3, para. [0029], Watanabe, Fig. 2, para. [0034], [0064]-[0065], see modification supra), and
the outer side protective layer and the inner side protective layer extend to such an extent as to fully overlap an entirety of the inner side electrode on both the one surface of the structural body and on the opposite surface of the structural body (the porous outer protective layer 91 and the porous inner protective layer 92 extend so as to fully overlap an entirety of the inner pump electrode 22 on both the one outer surface of the sensor element and the opposite outer surface of the sensor element, Ito, Fig. 3, para. [0029], Watanabe, Fig. 2, para. [0034], [0064]-[0065], see modification supra).
The limitations “detect an NH3 (ammonia) concentration of a gas to be measured,” “regulate inflow of the gas to be measured into the sensor element together with protecting the sensor element,” and “an ability to decompose NH3” are functional limitations. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.
Examiner further notes that Modified Ito teaches that the sensor element 110 detects ammonia concentration of a measurement target gas (abstract, Fig. 1, para. [0009]), so the sensor element is capable of the recitation “detect an NH3 (ammonia) concentration of a gas to be measured.” Modified Ito also teaches that the protective cover 120 regulates the inflow of the measurement target gas into the sensor element 110 and protects the sensor element 110 (abstract, Fig. 2, para. [0009], [0024]), so the protective cover is capable of the recitation “regulate inflow of the gas to be measured into the sensor element together with protecting the sensor element.” Modified Ito also teaches that the outer pump electrode 23 comprises Pt (Fig. 3, para. [0029]), so the Pt is capable of the recitation “an ability to decompose NH3,” as evidenced by Applicant’s specification which discloses that Pt has the ability to decompose NH3 (see para. [0043], [0054], [0070]-[0072] of the instant US PGPub).
Regarding claims 2-3 and 13-14, Modified Ito teaches the porous protective layer (the outer alumina protective layer 91 having a porosity of 25% and a thickness of 350 µm, and the inner alumina protective layer 92 having a porosity of 50% and a thickness of 50 µm, Watanabe, Fig. 4, Table 3, see modification supra).
The limitations “regulating passage of oxygen from the gas to be measured to the outer side electrode,” “regulates a limit current density to be less than or equal to 270 µA/mm2,” “the limit current density being generated by oxygen ions flowing from the outer side electrode toward the inner side electrode at a time that a voltage of 500 mV is applied between the outer side electrode and the inner side electrode under a condition in which the gas to be measured has an oxygen concentration of 1000 ppm,” and “allows the passage of oxygen in an amount by which the limit current density flowing to the outer side electrode and the inner side electrode becomes greater than or equal to 15 µA/mm2” are functional limitations. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.
Examiner further notes that Modified Ito teaches the outer alumina protective layer 91 having a porosity of 25% and a thickness of 350 µm, and the inner alumina protective layer 92 having a porosity of 50% and a thickness of 50 µm (Watanabe, Fig. 4, Table 3, see modification supra), so the inner and outer porous alumina protective layers are capable of the recitations “regulating passage of oxygen from the gas to be measured to the outer side electrode,” “regulates a limit current density to be less than or equal to 270 µA/mm2,” “the limit current density being generated by oxygen ions flowing from the outer side electrode toward the inner side electrode at a time that a voltage of 500 mV is applied between the outer side electrode and the inner side electrode under a condition in which the gas to be measured has an oxygen concentration of 1000 ppm,” and “allows the passage of oxygen in an amount by which the limit current density flowing to the outer side electrode and the inner side electrode becomes greater than or equal to 15 µA/mm2,” as evidenced by Applicant’s specification which discloses that the porous protective layer is capable of the above recitations when it comprises an inner side protective layer constituted by an alumina porous body having a porosity of 20% to 50% and a thickness of 10 to 300 µm and an outer side protective layer constituted by an alumina porous body having a porosity of 10% to 25% and a thickness of 200 to 600 µm, without needing to provide an intermediate layer (see abstract, para. [0009], [0043], [0049]-[0052], [0064] of the instant US PGPub).
The limitation “the gas to be measured has an oxygen concentration of 1000 ppm” is with respect to an article worked upon (the gas to be measured) and not a positively recited element of the sensor element. Inclusion of the material or article worked upon (the gas to be measured) by a structure (the sensor element) being claimed does not impart patentability to the claims. MPEP § 2115.
Regarding claims 8 and 18, Modified Ito as modified by Experimental Example 29 of Watanabe fails to teach an intermediate protective layer formed on the inner side protective layer. However, Watanabe teaches another embodiment wherein the protective layer may include three or more layers that include the outer protective layer, the inner protective layer, and an intermediate protective layer disposed between the outer protective layer and the inner protective layer (para. [0017]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the protective layer of Modified Ito as modified by Experimental Example 29 of Watanabe to include an intermediate protective layer as taught by another embodiment of Watanabe because it would increase waterproofing performance of the sensor element (Watanabe, para. [0017]-[0018]).
Modified Ito is silent with respect to the porosity and the thickness of the intermediate protective layer, and therefore fails to teach the intermediate protective layer having a porosity of 25% to 80% and a thickness of 100 to 700 µm. However, Watanabe teaches wherein the porosity and the thickness of each of the protective layers is a result-effective variable. Specifically, Watanabe teaches that the porosity and the thickness of each of the protective layers controls the waterproofing performance of the sensor element (para. [0013], [0015], [0017], [0070], [0092]-[0093], [0127]). Since these particular parameters are recognized as result-effective variables, i.e. a variable which achieves a recognized result, the determination of the optimum or workable ranges of said variable can be characterized as routine experimentation. See In re Boesch, 617 F. 2d 272, 205 U.S.P.Q. 215 (C.C.P.A. 1980). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the porosity and the thickness of the intermediate protective layer of Modified Ito to be 25% to 80% and 100 to 700 µm, respectively, through routine experimentation because doing so would yield the predictable desired waterproofing performance of the sensor element.
Modified Ito teaches the outer side protective layer formed on the intermediate protective layer and having a porosity of 10% to 25% (the outer alumina protective layer 91 having a porosity of 25% and formed on the intermediate protective layer, Watanabe, Fig. 4, Table 3, para. [0017], see modification supra).
Regarding claims 9-10 and 20-21, the limitations “when the voltage of 500 mV is applied between the outer side electrode and the inner side electrode under the condition in which the gas to be measured has the oxygen concentration of 1000 ppm, the limit current density flowing from the inner side electrode toward the outer side electrode is 0.5 to 3.0 µA/mm2” and “a ratio A/B between the limit current density A flowing from the outer side electrode toward the inner side electrode, and the limit current density B flowing from the inner side electrode toward the outer side electrode ranges from 10 to 300” are functional limitations. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.
Examiner further notes that Modified Ito teaches the outer alumina protective layer 91 having a porosity of 25% and a thickness of 350 µm, and the inner alumina protective layer 92 having a porosity of 50% and a thickness of 50 µm (Watanabe, Fig. 4, Table 3, see modification supra), and teaches the gas circulation portion including a gas introduction port 10, a buffer space 12, a first inner space 20, and a second inner space 40, and further including a first diffusion controlling unit 11, a second diffusion controlling unit 13, a third diffusion controlling unit 30, and a fourth diffusion controlling unit 45 (Fig. 3, para. [0026], [0037]), so the sensor element is capable of the recitations “when the voltage of 500 mV is applied between the outer side electrode and the inner side electrode under the condition in which the gas to be measured has the oxygen concentration of 1000 ppm, the limit current density flowing from the inner side electrode toward the outer side electrode is 0.5 to 3.0 µA/mm2” and “a ratio A/B between the limit current density A flowing from the outer side electrode toward the inner side electrode, and the limit current density B flowing from the inner side electrode toward the outer side electrode ranges from 10 to 300,” as evidenced by Applicant’s specification which discloses that the sensor element is capable of the above recitations when it comprises an inner side protective layer constituted by an alumina porous body having a porosity of 20% to 50% and a thickness of 10 to 300 µm and an outer side protective layer constituted by an alumina porous body having a porosity of 10% to 25% and a thickness of 200 to 600 µm, without needing to provide an intermediate layer (see abstract, para. [0009], [0043], [0049]-[0052], [0064] of the instant US PGPub) and based on the gas introduction port 16 and the diffusion rate control members 30, 32, 34, and 36 (see para. [0031]-[0034], [0054], [0071] of the instant US PGPub).
The limitation “the gas to be measured has an oxygen concentration of 1000 ppm” is with respect to an article worked upon (the gas to be measured) and not a positively recited element of the sensor element. Inclusion of the material or article worked upon (the gas to be measured) by a structure (the sensor element) being claimed does not impart patentability to the claims. MPEP § 2115.
Regarding claim 23, Ito teaches a sensor element (a sensor element 110, Fig. 3, para. [0024]), the sensor element comprising:
a structural body comprising a solid electrolyte having oxygen ion conductivity (a plate- like element having a structure comprising a solid electrolyte layer 6 having oxygen ion conductivity, Fig. 3, para. [0025]);
an outer side electrode disposed on one outer surface of the structural body (an outer pump electrode 23 disposed on one outer surface of the plate-like element having a structure, Fig. 3, para. [0029]).
Ito teaches the outer pump electrode 23 disposed on the one outer surface of the plate-like element having a structure (Fig. 3, para. [0029]). Ito teaches that it is preferable to prevent water from adhering to the sensor element in order to prevent the formation of cracks (para. [0011]). Ito is silent with respect to a porous protective layer covering the outer side electrode.
Watanabe teaches a sensor element 101 including an element main body 101a that includes oxygen ion-conductive solid electrolyte layers and an outside pump electrode 23 on the upper surface of the solid electrolyte layer 6 (abstract, Fig. 4, para. [0034]). Watanabe teaches a porous protective layer 90 formed of alumina that covers the element main body 101a and the outside pump electrode 23, wherein the porous protective layer 90 includes an inner protective layer 92 formed on the outside pump electrode 23, and an outer protective layer 91 disposed on the outer side of the inner protective layer 92 (Fig. 4, para. [0025], [0034], [0064]-[0065]). Watanabe teaches Experimental Example 29 wherein the outer protective layer 91 has a porosity P1 of 25% and a thickness T1 of 350 µm, and the inner protective layer 92 has a porosity P2 of 50% and a thickness T2 of 50 µm (Fig. 4, Table 3). Watanabe teaches that the porous protective layer 90 with the above characteristics improves the waterproofing performance of the sensor element (Fig. 4, para. [0015], [0065], [0070], [0086], [0093], [0127]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the outer pump electrode and the sensor element of Ito to be covered by the inner and outer porous alumina protective layers of Experimental Example 29 of Watanabe as taught by Watanabe because waterproofing performance of the sensor element will be further improved (Watanabe, Fig. 4, para. [0015], [0065], [0070], [0086], [0093], [0127]).
Modified Ito teaches an internal chamber provided inside the structural body (a gas circulation portion provided inside the plate-like element having a structure, wherein the gas circulation portion includes a gas introduction port 10, a buffer space 12, a first inner space 20, and a second inner space 40, Fig. 3, para. [0025]-[0026]); and
an inner side electrode disposed in the internal chamber (an inner pump electrode 22 disposed in the first inner space 20 of the gas circulation portion, Fig. 3, para. [0029]),
wherein the outer side electrode and the inner side electrode include a substance (the outer pump electrode 23 and the inner pump electrode 22 comprise Pt, Fig. 3, para. [0029]),
the porous protective layer comprises an inner side protective layer formed on the outer side electrode and having a porosity of 20% to 50% (an inner protective layer 92 formed on the outside pump electrode 23 and having a porosity P2 of 50%, Watanabe, Fig. 4, Table 3, para. [0064]-[0065], see modification supra).
Modified Ito as modified by Experimental Example 29 of Watanabe fails to teach an intermediate protective layer formed on the inner side protective layer. However, Watanabe teaches another embodiment wherein the protective layer may include three or more layers that include the outer protective layer, the inner protective layer, and an intermediate protective layer disposed between the outer protective layer and the inner protective layer (para. [0017]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the protective layer of Modified Ito as modified by Experimental Example 29 of Watanabe to include an intermediate protective layer as taught by another embodiment of Watanabe because it would increase waterproofing performance of the sensor element (Watanabe, para. [0017]- [0018]).
Modified Ito is silent with respect to the porosity and the thickness of the intermediate protective layer, and therefore fails to teach the intermediate protective layer having a porosity of 25% to 80% and a thickness of 100 to 700 µm. However, Watanabe teaches wherein the porosity and the thickness of each of the protective layers is a result-effective variable. Specifically, Watanabe teaches that the porosity and the thickness of each of the protective layers controls the waterproofing performance of the sensor element (para. [0013], [0015], [0017], [0070], [0092]-[0093], [0127]). Since these particular parameters are recognized as result-effective variables, i.e. a variable which achieves a recognized result, the determination of the optimum or workable ranges of said variable can be characterized as routine experimentation. See In re Boesch, 617 F. 2d 272, 205 U.S.P.Q. 215 (C.C.P.A. 1980). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the porosity and the thickness of the intermediate protective layer of Modified Ito to be 25% to 80% and 100 to 700 µm, respectively, through routine experimentation because doing so would yield the predictable desired waterproofing performance of the sensor element.
Modified Ito teaches an outer side protective layer formed on the intermediate protective layer and having a porosity of 10% to 25% (the outer alumina protective layer 91 having a porosity of 25% and formed on the intermediate protective layer, Watanabe, Fig. 4, Table 3, para. [0017], see modification supra),
the outer side protective layer and the inner side protective layer are provided on the one outer surface of the structural body where the outer side electrode is disposed and also on an opposite outer surface of the structural body to the one outer surface (the porous outer protective layer 91 and the porous inner protective layer 92 are provided on the one outer surface of the sensor element where the outer pump electrode 23 is disposed and also on an opposite outer surface of the sensor element to the one outer surface, Ito, Fig. 3, para. [0029], Watanabe, Fig. 2, para. [0034], [0064]-[0065], see modification supra), and
the outer side protective layer and the inner side protective layer extend to such an extent as to fully overlap an entirety of the inner side electrode on both the one surface of the structural body and on the opposite surface of the structural body (the porous outer protective layer 91 and the porous inner protective layer 92 extend so as to fully overlap an entirety of the inner pump electrode 22 on both the one outer surface of the sensor element and the opposite outer surface of the sensor element, Ito, Fig. 3, para. [0029], Watanabe, Fig. 2, para. [0034], [0064]-[0065], see modification supra).
The limitation “used in a gas sensor” is an intended use limitation. The limitations “detect an NH3 (ammonia) concentration of a gas to be measured,” “an ability to decompose NH3,” and “prevents release of the substance having the ability to decompose NH3 from the outer side electrode, while allowing oxygen to pass from the gas to be measured to the outer side electrode” are functional limitations. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.
Examiner further notes that Modified Ito teaches that the sensor element 110 is used in an ammonia concentration detection sensor 100 (Fig. 2, para. [0024]), so the sensor element is capable of the recitation “used in a gas sensor.” Modified Ito also teaches that the sensor element 110 detects ammonia concentration of a measurement target gas (abstract, Fig. 1, para. [0009]), so the sensor element is capable of the recitation “detect an NH3 (ammonia) concentration of a gas to be measured.” Modified Ito also teaches that the outer pump electrode 23 comprises Pt (Fig. 3, para. [0029]), so the Pt is capable of the recitation “an ability to decompose NH3,” as evidenced by Applicant’s specification which discloses that Pt has the ability to decompose NH3 (see para. [0043], [0054], [0070]-[0072] of the instant US PGPub). Modified Ito also teaches the outer pump electrode 23 being covered by the porous alumina protective layer (Ito, Fig. 3, para. [0029], Watanabe, Fig. 4, para. [0034], [0064]-[0065], see modification supra), so the porous protective layers are capable of the recitation “prevents release of the substance having the ability to decompose NH3 from the outer side electrode, while allowing oxygen to pass from the gas to be measured to the outer side electrode.”
Claims 7 and 19 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of Watanabe as applied to claims 1 and 12 above, and further in view of Strassner et al. (US 2006/0137979 A1).
Regarding claims 7 and 19, Modified Ito teaches the outer pump electrode 23 (Fig. 3, para. [0029]). Modified Ito is silent with respect to an area of the outer pump electrode, and therefore fails to teach wherein an area of the outer side electrode is 5 to 10 mm2.
Strassner teaches a sensor element for determining gas components in gas mixtures (abstract). Strassner teaches that the major surface area of the external pump electrode 23 exposed to the gas mixture may have an area of 6 mm2 to 10 mm2 (para. [0011], [0039]), which avoids the occurrence of signal overshoot, obtains accurate measuring signals, and achieves high corrosion resistance (para. [0008], [0011]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the area of the outer pump electrode of Modified Ito to be 6 mm2 to 10 mm2 as taught by Strassner because it avoids the occurrence of signal overshoot, obtains accurate measuring signals, and achieves high corrosion resistance (Strassner, para. [0008], [0011]).
Response to Arguments
Applicant's arguments filed November 1, 2022 have been fully considered but they are not persuasive.
In the arguments presented on pages 14-17 of the amendment, Applicant argues that Watanabe shows in Fig. 2 that part of the inner side electrode is not fully overlapped by an entirety of the inner side and outer side protective layers. Applicant asserts that Watanabe does not disclose that the outer side protective layer and the inner side protective layer extend to such an extent as to fully overlap an entirety of the inner side electrode on both the one surface and the opposite surface of the structural body. Applicant asserts that the inner side electrode of the instant invention is constituted by the preliminary pump electrode 40, the main pump electrode 42, the auxiliary pump electrode 46, and the measurement pump electrode 48.
Examiner respectfully disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the inner side electrode of the instant invention is constituted by the preliminary pump electrode 40, the main pump electrode 42, the auxiliary pump electrode 46, and the measurement pump electrode 48) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The independent claims recite “inner side electrode” and do not require the inner side electrode to be constituted by the preliminary pump electrode, the main pump electrode, the auxiliary pump electrode, and the measurement pump electrode as disclosed in the specification. Thus, the inner pump electrode 22 reads on the claimed inner side electrode. As discussed in the rejections supra, Watanabe teaches that the porous outer protective layer 91 and the porous inner protective layer 92 extend so as to fully overlap an entirety of the inner pump electrode 22 on both the one outer surface of the sensor element and the opposite outer surface of the sensor element (Figs. 2 & 4, para. [0034], [0064]-[0065]), which reads on the amended claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVIAN A TRAN whose telephone number is (571)272-3232. The examiner can normally be reached Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.T./            Examiner, Art Unit 1794                                                                                                                                                                                            

/JOSHUA L ALLEN/            Primary Examiner, Art Unit 1795